Per Curiam.
This case involves an intersectional accident between an automobile and a D.S.E. bus. The crucial question at trial centered around the question of who had the green light. Plaintiff’s and defendant’s witnesses contradicted each other on this key issue. The trial court, sitting without a jury, decided the issue in favor of the defendant and entered a judgment of no cause of action.
On appeal, plaintiff contends that the judgment was erroneous and contrary to the evidence pre*327sented. The transcript, however, supports the findings of fact made by the trial court.
Additionally, plaintiff complains that the trial court interfered with his presentation of proofs and thus deprived him of a fair trial. Again, we look to the record. While the court asked more than the usual number of questions during the course of the trial, such questions were necessary to clarify prior testimony in order that the fact finder could make-a determination of what happened in the instant case. We find no error in this respect.
Affirmed. Costs to appellant. '
Lesinski, C. J., and J. H. Gtllis and Beer, JJ., concurred.